Citation Nr: 0911277	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  07-20 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD) 
and/or an anxiety disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1966 to June 
1969.  The Board notes that for the Veteran's second period 
of service, from May 1968 to June 1969, he was initially 
given an "under other than honorable conditions" discharge 
upon separation.  The RO administratively determined that the 
Veteran's service should be considered to have been "under 
honorable conditions" for VA benefits purposes in June 2008.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
listed above, which denied service connection for PTSD.  

In October 2008, the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  A 
transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has post-
traumatic stress disorder (PTSD) due to any incident or event 
in military service.  

2.  The competent and probative evidence of record reflects 
the Veteran's current anxiety disorder is related to military 
service.  


CONCLUSION OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303 (2008).  

2.  Giving the benefit of the doubt to the Veteran, the Board 
concludes that an anxiety disorder was incurred as a result 
of service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in October 2005 that fully 
addressed all required notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the Veteran of what evidence was required to substantiate his 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  The RO also sent the Veteran a letter in 
March 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from September 2005 to 
July 2008, as well as treatment records from Valley 
Counseling Services dated from July 2003 to November 2005.  
The Veteran was afforded a VA examination in March 2007, and 
he was given an opportunity to set forth his contentions 
before the undersigned at the hearing in October 2008.  
Significantly, it appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  In 
this regard, the Board notes there is evidence that the 
Veteran is currently receiving disability benefits from the 
Social Security Administration (SSA), effective June 2006.  
While records from SSA are not included in the evidentiary 
record, the Board finds no prejudice to the Veteran given the 
favorable decision below.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2008).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a Veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) competent evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999); also see See Robinson v. Shinseki, No. 2008-7095 
(Fed. Cir. Feb. 25, 2009), Jandreau v. Nicholson, 492 F.3rd 
1372 (Fed. Cir. 2007).  

The Veteran is seeking entitlement to service connection for 
PTSD, claimed as due to traumatic events to which he was 
exposed in Vietnam.  In order for service connection to be 
awarded for PTSD, three elements must be present: (1) a 
current medical diagnosis of PTSD in accordance with 
38 C.F.R. § 4.125(a) (2008); (2) medical evidence of a causal 
nexus between current symptomatology and a claimed in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f) (2008); Cohen v. Brown, 10 Vet. App. 128 (1997).  

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
DSM-IV or the American Psychiatric Associations' Diagnostic 
and Statistical Manual for Mental Disorders, 4th ed. (1994), 
as the source for criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

The Veteran has specifically asserted that, during his 
service as a Reconnaissance Sergeant in the central highlands 
of Vietnam, he was exposed to heavy combat action, including 
the Battle of Dak To in November 1967, and the First Tet 
Offensive.  The Veteran has provided reports of coming under 
attack and sniper fire during his Vietnam service, as well as 
observing other injured or dead soldiers.  While the Veteran 
has provided information about his in-service stressful 
events, the Board finds the Veteran does not have a current 
diagnosis of PTSD, which conforms with 38 C.F.R. § 4.125(a) 
and DSM-IV.  

In support of his claim, the Veteran has submitted a 
September 2005 written statement from J.M., his counselor at 
Valley Counseling Services, which reflects that the Veteran 
has a diagnosis of PTSD and generalized anxiety disorder.  
J.M. noted the Veteran presented for treatment in July 2003 
complaining of anxiety, depression and suffering from losing 
his fifth wife and his job.  She noted the Veteran exhibited 
a myriad of symptoms indicative of PTSD and obsessive 
compulsive disorder.  The Board notes, however, that in 
providing the PTSD diagnosis, J.M. did not refer to a 
traumatic event that occurred in service, to which the 
Veteran's PTSD diagnosis could be related.  The Board also 
notes the evidentiary record contains treatment records from 
Valley Counseling Services, dated July 2003 to November 2005, 
which do not contain any reference to the Veteran's military 
service, to include a specific traumatic event that occurred 
therein, to which the Veteran's PTSD is related.  

Without an in-service traumatic event identified as the 
origin of the Veteran's PTSD, the diagnosis of PTSD rendered 
by J.M. at Valley Counseling Services is not considered 
competent, in terms of establishing entitlement to service 
connection for PTSD.  As noted, DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event.  The Board does not doubt the Veteran's 
report of exposure to several in-service traumatic events.  
However, there is no indication that the diagnosis of PTSD 
rendered by J.M. at Valley Counseling Services is based upon 
the Veteran's reported in-service stressors.  Therefore, the 
September 2005 PTSD diagnosis is not considered a competent 
diagnosis of PTSD.  

The Veteran was afforded a VA examination in March 2007 to 
determine if he has PTSD as a result of his military service.  
The VA examiner interviewed the Veteran, extensively reviewed 
the claims file, and conducted a psychological examination, 
which resulted in a diagnosis of anxiety disorder, not 
otherwise specified.  The VA examiner stated the Veteran did 
not meet the DSM-IV criteria for PTSD, noting that the 
Veteran scored in a pattern that is not characteristic of 
patient samples that carry the diagnosis of PTSD.  The 
examiner noted the Veteran's diagnosis of PTSD rendered by 
J.M. in September 2005, which the examiner noted was based 
upon the Veteran's report of experiencing recurrent 
nightmares, among a host of other general symptoms.  The 
March 2007 VA examiner noted, however, that the Veteran did 
not report traumatic nightmares, or a sustained history of 
them, at that examination, and that the Veteran did not meet 
the avoidance or hyperarousal symptoms cluster criteria.  The 
examiner also noted it is doubtful the Veteran actually meets 
the re-experiencing symptom cluster criteria for PTSD.  In 
this regard, the examiner noted that the objective 
psychometric findings are consistent with information 
gathered during the diagnostic and social history interviews 
regarding the presence and level of symptomatology.  

The Board considers the March 2007 VA opinion to be the most 
competent and probative evidence of record regarding the 
Veteran's current psychiatric disorder, as it is based upon 
an interview with the Veteran, review of the claims file, and 
a psychological examination.  The March 2007 VA examiner also 
provided factually accurate, fully articulated, and sound 
reasoning for his conclusion that the Veteran did not meet 
the criteria for PTSD, which bolsters the probative value of 
the medical opinion.  See Nieves-Rodriguez v. Peake, No. 06-
312 (U.S. Vet. App. Dec. 1, 2008).  Moreover, the March 2007 
VA opinion is supported by the other competent and probative 
medical evidence of record.  

In this regard, VA outpatient treatment records dated from 
September 2005 to December 2006, reflect the Veteran has been 
variously diagnosed with PTSD, anxiety, and depression.  In 
December 2005, the Veteran underwent psychiatric assessment, 
which resulted in a diagnosis of PTSD; however, the diagnosis 
is based upon the Veteran's report of being diagnosed with 
PTSD at Valley Counseling Services.  As noted, the September 
2005 diagnosis of PTSD is not considered a competent 
diagnosis of PTSD, as it does not conform with the 
requirements of DSM-IV.  Therefore, the December 2005 
diagnosis of PTSD is not considered competent.  The 
outpatient treatment records contain other diagnoses of PTSD, 
which were rendered by a Clinical Social Worker.  However, in 
evaluating this claim, the Board finds more probative the 
diagnoses of an anxiety disorder, which were rendered by a 
psychiatrist following psychiatric evaluation.  See VA 
outpatient treatment records dated March, May, and July 2006.  
In this context, the Board notes that the March 2007 VA 
examiner stated that his findings were consistent with the 
July 2006 psychiatrist's findings that the Veteran does not 
suffer from PTSD.  

Based on the foregoing, the Board finds the preponderance of 
the evidence is against the grant of service connection for 
PTSD.  While the Veteran has provided detailed information 
about his in-service stressful events, the preponderance of 
the evidence shows the Veteran does not have a current 
diagnosis of PTSD, which conforms with DSM-IV.  Absent proof 
of the existence of the disability being claimed, there can 
be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  Therefore, the 
Veteran's claim of entitlement to service connection for PTSD 
must be denied.  

Nevertheless, the competent and probative medical evidence of 
record reflects the Veteran has an anxiety disorder that is 
related to his military service.  Although the March 2007 VA 
examiner determined the Veteran did not meet the criteria for 
PTSD, he diagnosed the Veteran with an anxiety disorder, not 
otherwise specified, and opined that the anxiety disorder is 
more likely than not a result of the Veteran's decompensation 
while in the military.  In reviewing the Veteran's claims 
file, the March 2007 VA examiner noted that military and 
civilian psychiatric evaluations reflect the Veteran adjusted 
to military life until he served in Vietnam, after which 
there were several incidents of disciplinary action taken 
against the Veteran for escaping from the stockade and 
repeated periods of being absent without leave (AWOL), among 
other things.  The VA examiner noted the Veteran's 
psychiatric evaluations resulted in diagnoses of adult 
situational reaction, anxiety neurosis, and schizophrenia.  

Indeed, review of the evidence shows that, in November 1968, 
the Veteran was examined by a psychiatrist, Dr. G.L.L., while 
he was AWOL from the military.  The Veteran was at home and 
his father took him for psychiatric evaluation due to changes 
he observed in the Veteran when he returned home from 
Vietnam.  Dr. G.L.L. initially diagnosed the Veteran with 
severe anxiety neurosis but, when the Veteran returned for 
follow-up evaluation in March 1969, the diagnosis was 
schizophrenia.  

After carefully reviewing the evidence of record, the Board 
finds the preponderance of the evidence supports the grant of 
service connection for an anxiety disorder.  The most 
competent and probative evidence of record, the March 2007 VA 
examination and opinion, reflects the Veteran currently 
suffers from an anxiety disorder, which is more likely than 
not the result of the Veteran's military service.  The 
evidence shows the Veteran suffered psychiatric decline 
following his return from Vietnam and was variously diagnosed 
with severe anxiety neurosis and schizophrenia during 
military service, albeit while he was AWOL from service.  
There is no opposing medical evidence of record which 
suggests the Veteran's anxiety disorder is not related to his 
military service.  Therefore, the Board will resolve any 
reasonable doubt in favor of the Veteran and find that 
service connection for an anxiety disorder is warranted.  

Accordingly, in resolving all doubt in the Veteran's favor 
and without finding error in the previous action taken by the 
RO, the Board concludes that service connection for an 
anxiety disorder is warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, supra.




	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for an anxiety disorder is 
granted.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


